DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-9, 21, 23, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-9, 21, 23, and 24 are rejected, because they depend from the rejected claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2018/0162758 (hereinafter called Cantrell), in view of US patent no. 6,309,532 (hereinafter called Tran), and US pre-grant patent publication no. 2002/0167782 (hereinafter called Andelman).

Regarding claims 1 and 8, Cantrell discloses a system using capacitive deionization (CDI) to remove dissolved salts (reads on nutritive salts) from contaminated water, the system comprising: a first base ion concentrator 100 (reads on 5a first nutritive salt filtration unit) (see Fig. 2 and paragraph 0051) configured to use capacitive deionization (see paragraph 0031 and claim 7) to primarily filter out nutritive salts from the taken-in water; a second base ion concentrator 100 (reads on a second nutritive salt filtration unit) (see Fig. 2 and paragraph 0051) configured to use capacitive deionization (see 

Cantrell is silent about the first nutritive salt filtration unit comprising: a first filter train for primary CDI, and a second filter train for primary CDI; and the second nutritive salt filtration unit comprising: a first filter train for secondary CDI, and a second filter train for secondary CDI.  

Tran teaches a capacitive deionization-regeneration system 175 comprising: a first filter train 30A and a second filter train 30B, the system operating such that when one filter trains 30A or 30B is deionizing the fluid stream, the other filter train is regenerating. Tran further teaches that an advantage of the system 175 is its ability to maintain a continuous deionization and regeneration (see Fig. 7 and the paragraph spanning columns 18 and 19). 

Tran further teaches a deionization-regeneration system 220 which includes a matrix of systems 222, 224, 226 which are connected in series, each of the systems being similar to the system 175 described above and shown in FIG. 7. Tran further teaches that each system includes at least one pair of cells which are connected and which operate as described in relation to the system 175.  Tran further teaches that the system 222 includes cells (1,1) and (1,2); the system 224 includes cells (2,1) and (2,2); and the system 226 includes cells (n,1) and (n,2). Tran further teaches that when one cell, i.e., (1,1) of the pair of cells is performing the deionization process, the other cell, i.e., (1,2), is being regenerated (see Fig. 10 and column 21, lines 26-42). It can be seen from Fig. 10 reproduced below that Tran teaches a filtration-direction switch that is connected between a first pair of cells 222 (similar to the first nutritive salt filtration unit) and a 

One exemplary application of the system 220 taught by Tran in Fig. 10 and in column 21, lines 43-55 is directed to progressive and selective deionization in which different ions from a fluid stream are removed in successive subsystems 222, 224, 226 which are connected in series. The claimed invention is directed to progressive deionization in which the same ions from a fluid stream are removed in successive subsystems 222, 224, 226 which are connected in series. In view of the similarities between the system 220 taught by Tran in Fig. 10 and the claimed invention, one of ordinary skill in the art would have been motivated to use the filtration-direction switch having inlets and outlets taught by Tran in Fig. 10 to the system of Cantrell.


    PNG
    media_image1.png
    746
    621
    media_image1.png
    Greyscale



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cantrell by having the first nutritive salt filtration unit comprise first and second filter trains for primary CDI, having the second nutritive salt filtration unit comprise first and second filter trains for secondary CDI, and adding a filtration-direction switch that is configured to receive via a plurality of inlets a fluid obtained from KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(C)).

Tran further teaches that the system 175 comprises a controller 178 (reads on a filtration controller and an operations controller) and a switching apparatus 176 (reads on a filtration-direction switch) that are connected across both cells 30A and 30B, the controller 178 capable of regulating a plurality of inflow and outflow valves 179, 180a, 180b, 180c, 181a, 181b, 181c, and 182, (see Fig. 7 and column 14, lines 42-44, and column 19, lines 21-24). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified capacitive deionization system by adding a filtration controller configured to control operation of the first and second filter trains for primary CDI and to control operation of the first and second filter trains for secondary CDI and a filtration-direction switch configured to direct 

Tran further teaches that during the regeneration process, the cell is shorted and the flow through the cell is stopped for a period of time which is sufficient to allow the previously accumulated species on the electrodes to be released into the solution from the electrode surfaces (see column 12, lines 34-36). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to configure the first and second nutritive salt filtration units such that when one of the first and second filter trains for primary-CDI performs a filtration operation by capacitive deionization, operation of the other of the first and second filter trains for primary- CDI is stopped by the filtration controller, and similarly when one of the first and second filter trains for secondary-CDI performs a filtration operation by capacitive deionization, operation of the other of the first and second filter trains for secondary-CDI is stopped by the filtration controller

Cantrell in view of Tran does not explicitly teach that the filter train for primary CDI placed in the standby state is subjected to replacement.

Andelman teaches that a flow-through capacitor may be configured as a removable or disposable capacitor cartridge (see paragraph 0094).



Regarding claim 4, Tran teaches that during the regeneration process, the cell is shorted and the flow through the cell is stopped for a period of time which is sufficient to allow the previously accumulated species on the electrodes to be released into the solution from the electrode surfaces (see column 12, lines 34-36). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by configuring the system such that when the one of the first and second filter trains for secondary CDI is placed in the standby state, a filtration operation by capacitive deionization is performed by a remainder of the first and second filter trains for secondary CDI that are not in the standby state. The person with ordinary skill in the art would have been motivated to make these modifications, because Tran teaches that the advantage of the modifications would be enabling the capacitive deionization system to perform continuous deionization and regeneration (see Fig. 7 and the paragraph spanning columns 18 and 19) 

Regarding claim 5, it is noted that the controller 178 taught by Tran is capable of being configured for selective operation of the first filter train for primary capacitive deionization 

Regarding claim 21, Tran teaches that when one filter train of the capacitive deionization-regeneration system 175 is deionizing the fluid stream, the other filter train is regenerating (reads on cleaning the filter train) (see Fig. 7 and the paragraph spanning columns 18 and 19),  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified device by placing the stopped filter train for primary-CDI in a standby state and subjecting it to cleaning. The person with ordinary skill in the art would have been motivated to make this modification, because Tran teaches that the advantage of the modification would be regeneration of the exhausted filter train while another filter train is running thus allowing continuous operation. 

Regarding claim 23, Tran teaches that each of the first cell (1,1) and the second cell (1,2) of the subsystem 222 has a first outlet connected to one of the plurality of inlets of the filtration-direction switch and a second outlet (see Fig. 10).  

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(C)).
 
Regarding claim 24, use of storage tanks for storing different fluids was common knowledge in the art, and as evidenced by Tran (see for example, product tank 160 in Fig. 5 and column 15, lines 37-40). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by adding a storage tank connected to a first outlet of each of the first and second filter trains for secondary CDI, and a second outlet for discharging filtered water as clean water. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2018/0162758 (hereinafter called Cantrell), in view of US patent no. 6,309,532 (hereinafter called Tran), and US pre-grant patent publication no. 2002/0167782 (hereinafter called Andelman), as shown for claim 1 above, and further in view of US patent application publication no. 2014/0091039 (hereinafter called Dueck), and US patent application publication no. 2009/0230059 (hereinafter called McGuire).

Regarding claim 6, Cantrell further discloses that contaminated saline water having different size range contaminants (as would be found in bloomed water held by a dam or a weir) can be treated by using widely used water treatment processes, for example, flocculation, clarification, etc. (see paragraphs 0015, 0016, and 0018), thus suggesting use of a flocculation sedimentation unit  Cantrell further discloses a filter unit (see paragraphs 0027-0030) configured to filter the taken-in water, other than the sludge, through a filter material. Cantrell further discloses use of storage tanks for storing different streams (see for example, paragraphs 0050 and 0068), thus suggesting use of a nutritive salt storage tank.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by adding a flocculation sedimentation unit, a filter unit, and a nutritive salt storage tank as taught or suggested by Cantrell. The person with ordinary skill in the art would have been motivated to make this modification, because Cantrell teaches that the advantage of the modification would be the system becoming capable of performing other treatment steps in addition to capacitive deionization required for complete treatment of bloomed water. further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).



Dueck teaches that water treatment systems including capacitive deionization systems are suitable for being provided in a mobile unit, for example on a trailer that may be moved by a truck or in a shipping container that may be placed on a train, trailer or other vehicle (see paragraph 0040). Dueck further teaches that such systems can be used in remote locations not having a source of waste heat or other thermal energy (see paragraph 0040).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cantrell in view of Tran and Andelman with a reasonable expectation of success and with predictable results by providing the capacitive-deionization-type nutritive salt removal system in a form of a container that is mounted on a vehicle or a ship as taught by Dueck. The person with ordinary skill in the art would have been motivated to make this modification, because Dueck teaches that the advantage of the modification would be systems can be used in remote locations not having a source of waste heat or other thermal energy (see paragraph 0040) such as near a dam or a weir containing water having water bloom.  
	
Cantrell in view of Tran, Andelman, and Dueck does not explicitly disclose that the filter unit is a cartridge filter unit.



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cantrell in view of Andelman, Tran, and Dueck with a reasonable expectation of success and with predictable results by using cartridge filters in the filter units as taught by McGuire. The person with ordinary skill in the art would have been motivated to make this modification, because McGuire teaches that cartridge filters are suitable for being installed on a skid mounted on truck trailer (see paragraph 0053).

Regarding claim 7, Cantrell further discloses use of various pumps (see paragraph 0050), thus suggesting use of a return pump and storage tanks (see paragraphs 0050and 0068), thus suggesting use of a sludge storage tank and a clean water storage tank

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by adding a sludge storage tank, a clean water storage tank, and a return pump as suggested by Cantrell. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2018/0162758 (hereinafter called Cantrell), in view of US patent application publication no. 2013/0118918 (hereinafter called Tran), and US pre-grant patent publication no. 2002/0167782 (hereinafter called Andelman), as shown for claim 1 above, and further in view of US patent application publication no. 2017/0120311 (hereinafter called Timmons).

Regarding claim 9, Cantrell in view of Tran is silent about an automatic cleaning device, configured such that the taken-in water is subjected to automatic cleaning and to sterilization using a chemical storage part containing citric acid and sodium hypochlorite (NaOCl) to prevent membrane fouling from occurring due to an organic material or an inorganic material 15in the taken-in water.

Timmons teaches methods and apparatus for cleaning and sanitizing potable water devices/appliances (see Abstract) by using an automatic cleaning device (see Fig. 1-6), configured such that the taken-in water is subjected to automatic cleaning and to sterilization using a chemical storage part containing citric acid (see paragraph 0098) and sodium hypochlorite (NaOCl) (see paragraph 0099) to prevent membrane fouling from occurring due to an organic material or an inorganic material 15in the taken-in water (see paragraph 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cantrell in view of Tran and Andelman with a reasonable expectation of success and with predictable results by adding an automatic cleaning device, configured such that the taken-in water is subjected to automatic cleaning and to sterilization using a chemical storage part containing citric acid and sodium hypochlorite (NaOCl) to prevent membrane fouling from occurring due to an organic material or an inorganic material 15in the taken-in water as taught by Timmons. The person with ordinary skill in the art would have been 

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 15, 1st paragraph, of their communication dated 10/16/2020 that modifying the method of Cantrell in view of Tran so that the filter train/cell of Trans can be replaced by a cartridge of Andelman does not give a reasonable expectation of success and with predictable results. Applicants' arguments are not persuasive, because replacing a filter train/cell in the apparatus of Tran with a cartridge taught by Andelman is considered to be a simple and predictable procedure with a reasonable expectation of success and predictable results.

Applicants further argue on page 15, 2nd paragraph, of their communication that at the outset of regeneration, and starting the clock to measure when release of some portion of the species on the electrodes may occur, the cell of Tran is still operating with a 10%-50% of the flow through the cell. This state of operation per Cantrell and Tran is incompatible with substituting one capacitor cartridge for another. Therefore, one skilled in the art would not be motivated to change the regeneration specifications of Tran to satisfy a manual cartridge changing operation per Andelman. Applicants' arguments are not persuasive, because Tran teaches that during the regeneration process, the cell is shorted and the flow through the cell is stopped for a period of time which is sufficient to allow the previously accumulated species on the electrodes to be released into the solution from the electrode surfaces (see column 12, lines 34-36). Tran 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SALIL JAIN/Examiner, Art Unit 1795